UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-1490



In Re: COLEMAN     CRATEN,   LLC;   MONICA   LYNN
COLEMAN,

                                                               Debtors.



MONICA LYNN COLEMAN,

                                                Plaintiff - Appellant,

          versus


LORI S. SIMPSON,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-01-
3634-L, BK-99-56239-SD, AP-99-56381-SD)


Submitted:   August 23, 2001                 Decided:   August 29, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Monica Lynn Coleman, Appellant Pro Se.     Kevin Gerald Hroblak,
WHITEFORD, TAYLOR & PRESTON, Baltimore, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Monica Coleman appeals from the district court’s order denying

her motion for leave to appeal the bankruptcy court’s order grant-

ing in part and denying in part the trustees’ motion to compel.

Our review of the record and the district court’s opinion discloses

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    Coleman v. Simpson, Nos. CA-01-3634-L; BK-99-

56239-SD; AP-99-56381-SD (D. Md. filed Mar. 30, 2001; entered Apr.

2, 2001).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2